Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:

2.	Claims 1-20 are pending in this Office Action.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a message analyzer configured to identify”, “an artificial intelligence processor configured to recommend” in claim 1.
Fig. 3 teaches the “Chat Service Providing Apparatus” contains the “Chat Service Controller” and the “Message Analyzer” and “Artificial Intelligence Processor” are included into it.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 2019/0392394 issued to Druck.
As per claim 1, Druck teaches an apparatus for providing a chat service, comprising: a message analyzer configured to identify a first expression item included in 5at least one chat message received from a user terminal (Druck: Fig. 7, ¶ 0105 – in step 610, the server generates a control signal including the haptic effect, and transmits the control signal to another mobile device. For example, the control signal is transmitted to Roman's device. Upon reception at Roman's device, the haptic interface (or actuator) on Roman's device analyzes the control signal, and processes the haptic effect (or feedback); Fig. 8 – also teaches after receiving the event signal determine which event from an event library the event signal corresponds to by matching the event signal to an event in the event library and extract haptic code (expression) from the event signal), analyze an attribute allocated to the first expression item on the basis of an analysis medium frame, and determine a user's intention according to a result of analyzing the attribute (Druck: Fig. 8 – identify a haptic event based on the extracted haptic code and generate a control signal based on the identified event and haptic event; ¶ 0114 – also teaches in step 811, after the event is identified in the event library and haptic library, the server generates a control signal which is transmitted to the recipient's device); and an artificial intelligence processor configured to recommend a second expression item among a plurality of registered expression items on the basis of a 10conversion condition which is an algorithm for selecting an expression item having an attribute corresponding to the user's intention from among the plurality of expression items (Druck: Fig. 8 – teaches animate a graphical user representation and produce haptic effect based on the control signal, while ¶ 0115 – teaches The control signal contains signals or instructions to modify, manipulate or manage animations wherein the control signal comprises both the information for the animation and the information for the haptic effect and the control signal may be transmitted respective of the information for the animation and the information for the haptic effect; Fig. 10 – also teaches based on the “Roman’s” expression (1000a) a corresponding expression (1000b) is generated by “Bobbi”), wherein the analysis medium frame comprises, as an attribute, at least one of a description of an expression item, a reference emoji, a representative intension, and 15a representative language (Druck: Fig. 10 – a reference emoji (1000a, 1000b) or language (I’m not feeling well)).

As per claim 2, Druck teaches the apparatus of claim 1, wherein the description of the expression item comprises at least one of a name of a character included in the expression item, a situation to which the expression item is applicable, a form of the expression item, and 20text included in an image form in the expression item (Druck: Fig. 10 -  teaches name of a character (Roman) and a text (I’m not feeling well)).

As per claim 3, Druck teaches the apparatus of claim 1, wherein the message analyzer determines the user's intention on the basis of a reference emoji allocated to the first expression item included in the result of analyzing the attribute (Druck: Fig. 10, ¶ 0098 – 1000a and 1000b in FIG. 10 wherein ach avatar is a graphical image that represents each user for self-expression (self-intention) in the instant message communications session).

As per claim 4, Druck teaches the apparatus of claim 3, wherein the artificial intelligence processor selects, as the second expression item, an expression item having, as an attribute, a reference emoji that is the same as or corresponds to the reference emoji allocated to a first expression item according to the conversion condition from among the plurality 5of registered expression items (Druck: ¶ 0039 – graphical user representations, such as emoticons and avatars, are preselected from a predetermined (registered) set or palette of prefabricated images, graphics or icons; ¶ 0069 – also teaches the core system 220 can embody an event server and/or event database (or avatar database) which includes information related to animations of avatars and/or haptic effects related to interactions with avatars).

As per claim 5, Druck teaches the apparatus of claim 1, wherein each of the plurality of registered expression items is in the form of at least one of an emoji, text, voice, sound, a video, and an image that represent at least one of a person's emotion, action, and thought (Druck: ¶ 0098 – teaches an avatar can support a predetermined number of animations corresponding to emotions/moods, e.g., normal (or straight face), smiling, happy, sad, and angry).

As per claim 6, Druck teaches the apparatus of claim 5, wherein the artificial intelligence processor selects, as the second expression item, an expression item having a format different from a format of a first expression item from among the plurality of registered expression items according to the conversion condition (Druck: ¶ 0036 – the modification or manipulation of these graphic user representations enables users to convey nuances of mood and feelings).

As per claim 7, Druck teaches the apparatus of claim 1, wherein the artificial intelligence processor updates the conversion condition on the basis of the user's feedback information regarding the second expression item (Druck: ¶ 0041 – teaches feedback systems, such as those incorporating haptic technology, can be utilized to make physical connections, such as those synonymous with shaking someone's hand or hugging your friend. Thus, based on these capabilities, graphical user representations, such as emoticons and avatars, can be used to convey mood and emotion; while ¶ 0093 – the haptic interface is arranged to provide tactile feedback to a user of the client device).

As per claim 8, Druck teaches the apparatus of claim 1, further comprising a database management unit configured to store user information received from the user terminal, wherein the user information comprises at least one of a status message recorded on a status window of a chat interface by the user of the user terminal, a profile image set as the user's profile, a background image set as a background of the 38chat interface, and the user's feedback information regarding the second expression item, and the message analyzer determines the user's intention on the basis of a result of analyzing the attribute allocated to the first expression item and the user information (Druck: Fig. 10 – teaches the status message of user “Roman” while ¶ 0096 – also teaches the event server receives the event message and determines which event the event message corresponds to by matching the event message to a specific event within an event library).

As per claim 9, Druck teaches the apparatus of claim 1, wherein the message analyzer comprises a natural language processor configured to identify text included in the at least one chat message and perform natural language processing on at least one sentence generated by combining the text to determine the user's intention (Druck: Fig. 10 – teaches text included with the image).

As per claim 10, Druck teaches the apparatus of claim 1, wherein the message analyzer comprises an image processor configured to identify an image or a video included in the at least one chat message and perform image recognition on the identified image or video using a neural network to determine the user's intention (Druck: ¶ 0035 – teaches the touch screen interface combines the functionality of the GUI displayed on the display screen of with the touch device with the touch device's capabilities to recognize a sensed input; ¶ 0037 – also teaches for example, a "smiley face" as is an emoticon used to signal that the writer of the message is smiling or happy. In another example, a "sad face" is an emoticon conventionally used to signal that the writer of the message is unhappy or displeased. These emoticons therefore enable the recipient of a message to better understand the tenor of the writer's message).

As per claim 11, Druck teaches the apparatus of claim 1, wherein the message analyzer comprises a sound processor configured to identify sound or voice included in the at least one chat message and process the sound or the voice with respect to a frequency domain or a time domain to determine the user's intention (Druck: ¶ 0079 – audio interface 352 is arranged to produce and receive audio signals such as the sound of a human voice. For example, audio interface 352 may be coupled to a speaker and microphone (not shown) to enable telecommunication with others and/or generate an audio acknowledgement for some action).

As per claim 12, Druck teaches the apparatus of claim 1, further comprising a chat interface unit configured to receive the at least one chat message from the user terminal and provide a message including the second expression item to the user terminal (Druck: ¶ 0094 – within the chat interface, Bobbi's avatar is displayed on Roman's device, and Roman's avatar is displayed on Bobbi's device. (Depictions of the display of such avatars can be found in FIGS. 9-11, e.g., 1000a and 1000b in FIG. 10.)).

As per claim 13, the claim resembles claim 1 and is rejected under the same rationale.

As per claim 14, the claim resembles claim 2 and is rejected under the same rationale.

As per claim 15, the claim resembles claim 4 and is rejected under the same rationale.

As per claim 16, the claim resembles claim 5 and is rejected under the same rationale.

As per claim 17, the claim resembles claim 6 and is rejected under the same rationale.

As per claim 18, the claim resembles claim 8 and is rejected under the same rationale.
As per claim 19, the claim resembles the combination of claims 9, 10, and 11 and is rejected under the same rationale.

As per claim 20, Druck teaches the method of claim 13, further comprising: providing a message including the second expression item to the user terminal; and updating the conversion condition on the basis of the user's feedback 15information regarding the second expression item (Druck: Fig. 10 – teaches the second expression “I hope you feel better” by Bobbi is getting updated in the conversation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458